Exhibit 10.22

 

COMMUNITY CHOICE FINANCIAL INC.

& AFFILIATES

LONG-TERM INCENTIVE CASH PROGRAM

EFFECTIVE MAY 15, 2013

 

I.      PURPOSE.

 

The primary objective of this Long-Term Incentive Cash Program is to link a
portion of the total pay of eligible participants to the business growth success
of Community Choice Financial Inc. (“Company”) and its Affiliates during a
long-term Performance Period as designated by the Committee from time to time.
It is contemplated that the Committee shall establish a three-year long-term
Performance Period at the beginning of each calendar year.

 

II.    DEFINITIONS.

 

Capitalized terms used herein shall have the following meanings:

 

“Affiliates” means the direct and indirect subsidiaries of the Company.

 

“Award” means the total Performance Period Bonuses that a Participant has the
opportunity to earn during a Performance Period as set forth in an Award
Agreement.

 

“Award Agreement” shall have the meaning set forth in Article IV.

 

“Board” means the board of directors of the Company.

 

“Cause” means:  Participant’s: (i) material failure to meet the duties and
responsibilities reasonably assigned to him or her and Participant’s failure to
cure such breach within 20 days following written notice from the Committee to
Participant of such failure; (ii) material failure or refusal to comply, on a
timely basis, with any lawful direction or instruction of the Board or the Chief
Executive Officer; (iii) gross negligence or willful misconduct in the
performance of his or her duties as an employee of the Company; (iv)   
Participant’s commission of fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty or act of dishonesty against the Company;
(v) conviction of a felony or entry by Participant of a plea of nolo contendre
or a plea of guilty under an indictment to a felony; or (vi) Participant’s
habitual drug addiction or intoxication.

 

“Change in Control” means:

 

(i)                                     the sale or transfer, in one or a series
of related transactions during the 12-month period ending on the date of the
most recent sale or transfer, of the assets of the Company and its Affiliates
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
such sale or transfer, taken as a whole, to any person or entity or group
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)) other
than its current shareholders, their affiliates and/or the Company’s current
management; or

 

(ii)                                  the acquisition by any person or group
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)), other
than Diamond Castle Partners IV, L.P., Diamond Castle Partners IV-A, L.P. or
Deal Leaders Fund, L.P., in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, or any
successor provision), directly or indirectly, of more than 50% of the total
voting stock of the Company or any parent of the Company, provided that persons
will not be considered acting as a “group” solely because they purchase or own
stock of the Company or a parent of the Company incident to an initial public
offering of the Company’s or any parent’s stock.

 

Notwithstanding the foregoing, a Change in Control shall not occur for purposes
of this program unless such Change in Control constitutes a “change in control
event” under Section 409A of the Code and the regulations thereunder.

 

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Company’s Board.

 

“Disability” means the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a disability or an accident and
health plan covering employees of the Company. In the event of a dispute, the
determination of a Disability shall be made by the Committee and shall be
supported by advice of a physician competent in the treatment or cure to which
such Disability relates.

 

“Employment terminates,” “employment termination,” “termination of employment”
and words of similar import mean a “separation from service” within the meaning
of Section 409A of the Code and the regulations thereunder.

 

“Good Reason” means if at any time within ninety (90) days following a Change in
Control, a Participant voluntarily resigns his or her employment following that
Participant learning of the occurrence, without the Participant’s written
consent, of one of the following events:

 

(i)                                                                 a material
reduction in the Participant’s base salary or other material breach by the
Company of the provisions of this Program that is not cured by the Company
within thirty (30) days of Participant’s written notice to the Company of such
breach; or

(ii)                                                              a material
diminution in the Participant’s duties or responsibilities not cured by the
Company within thirty (30) days after written notice to the Company. For the
purposes of this definition, a “material diminution in Participant’s duties or
responsibilities” shall not include a realignment or reorganization of
Participant’s responsibilities as the result of Company growth or contraction or
the growth or contraction of the Company’s management team, but shall include
the removal or withdrawal of substantially all of the Participant’s duties or
responsibilities.

 

“Participant” means those employees of the Company or its Affiliates whom the
Committee may designate from time to time to receive an Award under the Program
pursuant to Article IV.

 

“Performance Goals” shall have the meaning set forth in Section 5.1.

 

“Performance Period” means a period of at least three years as designated by the
Committee from time to time under the Program, which period may, in the
discretion of the Committee be extended for an additional one-year period.

 

“Performance Period Bonus” means the cash bonus payable to a Participant with
respect to any one of the calendar years comprising a Performance Period as
determined pursuant to Article V.

 

“Program” means this Long-Term Incentive Cash Program.

 

“Vested” has the meaning set forth in Section 5.4.

 

“Vesting Year” has the meaning set forth in Section 5.4.

 

III.  ADMINISTRATION.

 

The administration and operation of the Program shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Program to such employees
of the Company as it shall designate from time to time. The Committee shall
interpret and construe any and all provisions of the Program and any
determination made by the Committee under the Program shall be final and
conclusive. Neither the Board nor the Committee, nor any member of the Board or
the Committee, nor any employee of the Company shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Program (other than acts of willful misconduct) and the members of the Board
and the

 

--------------------------------------------------------------------------------


 

Committee and the employees of the Company shall be entitled to indemnification
and reimbursement by the Company to the maximum extent permitted by law in
respect of any claim, loss, damage or expense (including counsel’s fees) arising
from their acts, omissions and conduct in their official capacity with respect
to the Program.

 

IV.   ELIGIBILITY AND PARTICIPATION.

 

The Committee shall select the employees of the Company or its Affiliates to
participate in the Program. Awards may be granted to Participants who are or
were previously Participants under this or other plans of the Company or its
Affiliates, and the Company may continue to award bonuses and other compensation
to Participants under other programs now in existence or hereafter established.
The amount of any Award shall be specified in an “Award Agreement”, as
determined by the Committee.  Awards shall be paid solely in the form of cash. 
The Award Agreement shall be in the form attached hereto in Appendix A, as
modified from time to time by the Committee.

 

V.    PERFORMANCE PERIOD BONUS.

 

5.1. Performance Goals. The Committee shall determine the Performance Goals upon
which Awards shall be payable. The Performance Goals may differ from Participant
to Participant, from Performance Period to Performance Period and from Award to
Award.  Any criteria used may be measured in absolute terms or relative to other
companies.   The Performance Goals may include, but are not limited to: earnings
before interest, taxes, depreciation and amortization; revenue; profits; profit
growth; profit-related return ratios; economic value added; cash flow; or other
measures of performance selected by the Committee.   Performance Goals shall be
established by the Committee during the first ninety (90) days of each of the
calendar years comprising of the Performance Period relating to that Award.

 

5.2               Adjustments. The Committee is authorized, in its sole
discretion, to adjust or modify the calculation of the Performance Goals for a
Performance Period in connection with any one or more of the following events:

 

(a)     asset write-downs;

(b)     any reorganization or restructuring, other than incident to a Change in
Control;

(c)     extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year or period; or

(d)     acquisitions or divestitures.

 

5.3. Performance Period Bonus. The Committee shall also establish during the
first ninety (90) days of a Performance Period the method for calculating the
Performance Period Bonus. Awards may be expressed as a fixed dollar amount or a
percentage (including multiples) of the base salary of a Participant determined
at the time that the Award is established. The percentages or dollar amounts
will be determined by the Committee based on the Participant’s position and
responsibilities and may vary among Participants.

 

5.4. Determination of Achievement of Performance Goals and Vesting.   The
Committee shall determine and certify in writing the level of achievement of the
Performance Goal for each calendar year within a Performance Period as soon as
practicable after the end of such calendar year within a Performance Period. The
Committee may decrease the Performance Period Bonus based on the Committee’s
quantitative and qualitative assessment and in its sole discretion.   A
Participant will be considered “Vested” in a Performance Period Bonus if the
Participant remains in the continuous employment of the Company through
December 31 of the calendar year during which the Performance Goal to earn such
Performance Period Bonus must be achieved (the “Vesting Year”) and to the extent
the Performance Goal for such Vesting Year has been achieved, as determined by
the Committee in accordance with this Section 5.4.   A Participant will be
entitled to payment of a Vested Performance Period Bonus only to the extent he
or she remains continuously employed by the Company until the date the
Performance Period Bonus, or portion thereof, is paid, subject to Section 5.5.

 

5.5. Payment of Performance Period Bonus.  Except as otherwise provided in an
Award Agreement, a Performance Period Bonus shall be paid in accordance with
this Section 5.5.

 

--------------------------------------------------------------------------------


 

(a)     If a Participant is Vested in a Performance Period Bonus for a calendar
year within a Performance Period, except as otherwise provided herein, that
Vested Performance Period Bonus will be paid in cash in three substantially
equal annual installments (less applicable withholdings) between January 1 and
February 15 of each of the first, second, and third calendar years following the
Vesting Year of such Performance Period Bonus but only if the Participant
remains in continuous employment with the Company until the applicable payment
date of such installment.   For the avoidance of doubt, except as provided in
Section 5.5(b) or (c), if the Participant’s employment with the Company
terminates for any reason prior to the date an installment of a Performance
Period Bonus is paid, the Participant shall forfeit and cease to be entitled to
any such unpaid installment of the Performance Period Bonus as of the date of
his or her termination of employment, and a Participant shall not be entitled to
any payment of a Performance Period Bonus that is not Vested.

 

(b)     Subject to Section 5.5(c), if a Participant’s employment terminates
(i) by reason of death, (ii) by the Company by reason of Disability, or
(iii) involuntarily by the Company without Cause, prior to the payment date of
any installment of a Vested Performance Period Bonus, any installment of such
Vested Performance Period Bonus that has not yet been paid, will be paid to the
Participant in a single lump sum payment within thirty (30) days of such
termination of employment.

 

(c)     If a Participant’s employment terminates either (i) involuntarily by the
Company without Cause within ninety (90) days following a Change in Control or
(ii) upon resignation for Good Reason, during a Performance Period, the
Participant will receive any Performance Period Bonus that has not yet been
paid, without regard to actual performance, without regard to whether such
Performance Period Bonus is Vested and without proration for less than the full
Performance Period. A Performance Period Bonus paid pursuant to this
Section 5.5(c) will be paid within thirty (30) days following the termination of
employment entitling the Participant to such payment.

 

VI.   GENERAL PROVISIONS.

 

6.1. Amendment and Termination.  The Committee may at any time amend, suspend,
discontinue or terminate this Program; provided, however, that no such
amendment, suspension, discontinuance or termination shall adversely affect the
rights of any Participant to any Performance Period Bonus without the written
consent of the Participant; and provided further that any termination of this
Program shall comply with Section 409A of the Code except to the extent
otherwise permitted by the Committee at such time. All determinations concerning
the interpretation and application of this Section 6.1 shall be made by the
Committee.

 

6.2. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Program, such payments shall be made to the Participant’s
surviving spouse or, if the Participant has no surviving spouse, his or her
designated beneficiary on file with the Company, or if the Participant has no
surviving spouse or designated beneficiary on file with the Company, the
Participant’s estate.

 

6.3. Rights Unsecured.  Nothing contained in this Program, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person. To the extent that a
person acquires a right to receive payments under this Program, such right shall
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in this Program. This Program is not intended to be subject to the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

6.4. Withholding Taxes. The Company shall have the right to deduct from each
Performance Period Bonus any federal, state, local or other taxes required to be
withheld with respect to any payment of the Performance Period Bonus.

 

6.5. Miscellaneous.

 

(a)  No Right of Continued Employment. Nothing in this Program shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its subsidiaries or Affiliates.

 

--------------------------------------------------------------------------------


 

(b)  No Limitation on Corporate Actions. Nothing contained in this Program shall
be construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on this Program or any awards
made hereunder. No employee, Participant or other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.

 

(c)   Nonalienation of Benefits. Except as expressly provided herein, no
Participant shall have the power or right to transfer, anticipate, or otherwise
encumber the Participant’s interest under this Program. The Company’s
obligations under this Program are not assignable or transferable except that
the Company’s obligations hereunder shall become the obligations of a company
which acquires all or substantially all of the assets of the Company or any
company into which the Company may be merged or consolidated.

 

(d)  Expenses. All costs and expenses in connection with the administration of
the Program shall be paid by the Company.

 

(d)  Severability. If any provision of this Program is held unenforceable, the
remainder of the Program shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Program.

 

(e)   Governing Law. This Program shall be construed in accordance with and
governed by the laws of the State of Ohio, without reference to the principles
of conflict of laws.

 

(f)   Section 409A of the Code. To the extent that any Award is subject to
Section 409A of the Code, any provision, application or interpretation of this
Program that is inconsistent with such Section shall be disregarded with respect
to such Award, as applicable. In no event shall the Company, any of its
Affiliates, any of it agents, or any member of the Board have any liability for
any taxes imposed in connection with a failure of the Program to comply with
Section 409 A of the Code. Notwithstanding any provisions to the contrary, if a
Participant is a “specified employee” (within the meaning of Section 409 A of
the Code and determined pursuant to policies adopted by the Company) at the time
of the Participant’s separation from service and if any portion of the payments
to be received by the Participant upon a “separation from service” (within the
meaning of Section 409 A of the Code) would be considered deferred compensation
under Section 409 A of the Code, amounts that would otherwise be payable
hereunder during the six-month period immediately following the Participant’s
separation from service will instead be paid or made available on the earlier of
(i) the first day of the seventh month following the date of Participant’s
separation from service and (ii) Participant’s death. Each payment to be paid to
a Participant under this Program is intended to be a “separate payment” and not
of a series of payments for purposes of Section 409 A of the Code. Participants
do not have a right to designate the taxable year of any payments due under the
Program.

 

IN WITNESS WHEREOF, the Company has caused this Program to be executed on the
15th day of May, 2013.

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

By:

/s/ William E. Saunders, Jr.

 

Name:

William E. Saunders, Jr.

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------